               Case 3:20-bk-30405-SHB                           Doc 5 Filed 02/11/20 Entered 02/11/20 11:45:06                            Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Deric Lee Holder
                          First Name                        Middle Name              Last Name

 Debtor 2                 JoeAnna Quillen Dunn-Holder
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Consumer Portfolio Services                          Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       2012 Honda Crosstour 101,000                       Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:
    securing debt:                                                        Debtors will continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Aarons Sales & Lease                                                                         No

                                                                                                                           Yes

 Description of leased        Rent to own bed, washer/dryer
 Property:

 Lessor's name:               NPRTO South-East LLC                                                                         No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 3:20-bk-30405-SHB                              Doc 5 Filed 02/11/20 Entered 02/11/20 11:45:06                      Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Deric Lee Holder
 Debtor 2      JoeAnna Quillen Dunn-Holder                                                           Case number (if known)


                                                                                                                              Yes


 Description of leased        Lease to own jewelry
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Deric Lee Holder                                                         X /s/ JoeAnna Quillen Dunn-Holder
       Deric Lee Holder                                                                JoeAnna Quillen Dunn-Holder
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        February 10, 2020                                                Date    February 10, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:20-bk-30405-SHB         Doc 5 Filed 02/11/20 Entered 02/11/20 11:45:06             Desc
                               Main Document     Page 3 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                             Eastern District of Tennessee

     IN RE:                                             * CASE NO.:
                                                        *
     Deric Lee Holder,                                  *
     and                                                * CHAPTER: 7
     JoeAnna Quillen Dunn-Holder,                       *
     FKA JoeAnna Quillen Dunn,                          *
           Debtors                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtors'
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office                              Deric & JoeAnna Holder
Howard H. Baker, Jr., U.S. Courthouse              2100 Montvale Road
800 Market Street Ste 114                          Maryville, TN 37803
Knoxville, TN 37902

Aarons Sales & Lease                               Consumer Portfolio Services
1119 Hunters Crossing                              PO Box 57071
Alcoa TN 37701                                     Irvine CA 92619

NPRTO South-East LLC
256 West Data Drive
Draper UT 84020


                                     Dated: 2/10/2020

                                              /s/ Zachary S. Burroughs 025896
                                             /s/ Ashley N. Batts 036406
                                             Zachary S. Burroughs 025896,
                                             Ashley N. Batts, 036406,
                                             Attorneys for Debtors
                                             Clark & Washington, PC
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
